                                81,7(' 67$7(6 ',675,&7 &2857
                                            IRU WKH
                             ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV 7UDFH\ 7DUUHOO 7KRUSH                                              'RFNHW 1R &5%5

                                3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: /LQZRRG ( .LQJ 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI 7UDFH\ 7DUUHOO 7KRUSH ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR
7KHIW RI *RYHUQPHQW 3URSHUW\ 7KHIW RI 3HUVRQDO 3URSHUW\ :LWKLQ 6SHFLDO 0DULWLPH DQG 7HUULWRULDO
-XULVGLFWLRQ DQG 5HFHLYH &RQFHDO DQG 5HWDLQ *RYHUQPHQW 3URSHUW\ ZDV VHQWHQFHG E\ WKH +RQRUDEOH :
(DUO %ULWW 6HQLRU 86 'LVWULFW -XGJH RQ -XQH   WR WKH FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI
 PRQWKV ,W ZDV IXUWKHU RUGHUHG WKDW XSRQ UHOHDVH IURP LPSULVRQPHQW WKH GHIHQGDQW EH SODFHG RQ
VXSHUYLVHG UHOHDVH IRU D SHULRG RI  PRQWKV

   7UDFH\ 7DUUHOO 7KRUSH ZDV UHOHDVHG IURP FXVWRG\ RQ 1RYHPEHU   DW ZKLFK WLPH WKH WHUP RI
VXSHUYLVHG UHOHDVH FRPPHQFHG ZLWKLQ WKH 6RXWKHUQ 'LVWULFW RI )ORULGD

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6

    2Q 1RYHPEHU   WKH GHIHQGDQW¶V VXSHUYLVLQJ RIILFHU 86 3UREDWLRQ 2IILFHU 5DOSK +XJKHV
6RXWKHUQ 'LVWULFW RI )ORULGD GLVFRYHUHG WKDW 7KRUSH KDG PRYHG WR D QHZ UHVLGHQFH ZLWKRXW QRWLI\LQJ KLV
VXSHUYLVLQJ RIILFHU SULRU WR WKLV UHORFDWLRQ :KHQ 8632 +XJKHV DWWHPSWHG WR FRQGXFW D KRPH LQVSHFWLRQ
DW WKH QHZ UHVLGHQFH WKH GHIHQGDQW ZRXOG QRW DOORZ WKH RIILFHU WR FRPH LQVLGH WKH UHVLGHQFH GXH WR KLV
JLUOIULHQG QRW EHLQJ DZDUH RI KLV LVVXHV VXUURXQGLQJ SUREDWLRQ 7KRUSH ZDV VXEVHTXHQWO\ GLUHFWHG WR UHSRUW
IRU DQ RIILFH YLVLW WR GLVFXVV KLV FDVH ODWHU WKDW ZHHN 2Q 1RYHPEHU   WKH GHIHQGDQW UHSRUWHG WR WKH
SUREDWLRQ RIILFH WR VSHDN ZLWK 8632 +XJKHV 7KRUSH DGYLVHG WKH RIILFHU WKDW WKH EXVLQHVV ZKHUH KH ZDV
HPSOR\HG KDG EHHQ VROG DQG KLV MRE ZDV WHUPLQDWHG ,W ZDV ODWHU GLVFRYHUHG WKDW WKH GHIHQGDQW KDG EHHQ
GLVKRQHVW DERXW WKDW VLWXDWLRQ DQG 7KRUSH ZDV LQ IDFW ILUHG IURP KLV MRE ZLWK 5. &HQWHUV

    $GGLWLRQDOO\ RQ 1RYHPEHU   7KRUSH DGYLVHG KLV VXSHUYLVLQJ RIILFHU WKDW KH ZDV DQ HPSOR\HH
RI D ORFDO FDU GHWDLOLQJ EXVLQHVV EXW LW ZDV ODWHU GHWHUPLQHG WKDW WKH GHIHQGDQW ZDV SDUW RZQHU RI WKH
HVWDEOLVKPHQW 7KRUSH XOWLPDWHO\ DGPLWWHG WR WKLV IDFW DQG KDG QR H[SODQDWLRQ WR KLV GLVKRQHVW\ UHJDUGLQJ
VDPH LQIRUPDWLRQ

    7KRUSH ZDV GLUHFWHG WR SD\  SHU PRQWK WRZDUGV KLV FRXUWRUGHUHG UHVWLWXWLRQ RI  7R GDWH
WKH GHIHQGDQW KDV RQO\ SDLG  DQG KH KDV QRW PDGH D SD\PHQW VLQFH 0DUFK  7R DGGUHVV
7KRUSH¶V IDLOLQJ WR DQVZHU WUXWKIXOO\ DOO LQTXLULHV E\ KLV VXSHUYLVLQJ RIILFHU DQG KLV ODFN RI DGKHUHQFH WR
KLV SD\PHQW REOLJDWLRQV WKH RIILFHU KDV UHFRPPHQGHG 7KRUSH EH VXEMHFW WR  GD\V RI /RFDWLRQ
0RQLWRULQJ

   7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO SDUWLFLSDWH LQ WKH /RFDWLRQ 0RQLWRULQJ 3URJUDP IRU D SHULRG QRW WR H[FHHG 
      GD\V 'XULQJ WKLV WLPH WKH GHIHQGDQW VKDOO UHPDLQ DW KLVKHU SODFH RI UHVLGHQFH H[FHSW IRU
      HPSOR\PHQW DQG RWKHU DFWLYLWLHV DSSURYHG LQ DGYDQFH DQG SURYLGH WKH 86 3UREDWLRQ RIILFHU ZLWK
      UHTXHVWHG GRFXPHQWDWLRQ 7KH GHIHQGDQW VKDOO PDLQWDLQ D WHOHSKRQH DW KLVKHU SODFH RI UHVLGHQFH
      ZLWKRXW ³FDOO IRUZDUGLQJ´ ³FDOO ZDLWLQJ´ D PRGHP ³FDOOHU ,'´ RU ³FDOO EDFNFDOO EORFN´ VHUYLFHV
7UDFH\ 7DUUHOO 7KRUSH
'RFNHW 1R &5%5
3HWLWLRQ )RU $FWLRQ
3DJH 


       IRU WKH DERYH SHULRG 7KH GHIHQGDQW VKDOO ZHDU D ORFDWLRQ PRQLWRULQJ GHYLFH DQG IROORZ WKH ORFDWLRQ
       PRQLWRULQJ SURFHGXUHV DV LQVWUXFWHG E\ WKH 86 3UREDWLRQ 2IILFHU 7KH GHIHQGDQW VKDOO SD\ IRU WKH
       ORFDWLRQ PRQLWRULQJ HTXLSPHQW DW WKH SUHYDLOLQJ UDWH RU LQ DFFRUGDQFH ZLWK KLVKHU DELOLW\ WR SD\

([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW

5HYLHZHG DQG DSSURYHG                               , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                     LV WUXH DQG FRUUHFW


V0LFKDHO & %ULWWDLQ                               V/LQZRRG ( .LQJ
0LFKDHO & %ULWWDLQ                                  /LQZRRG ( .LQJ
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                   86 3UREDWLRQ 2IILFHU
                                                      5RZDQ 6WUHHW 6XLWH 
                                                     )D\HWWHYLOOH 1& 
                                                     3KRQH 
                                                     ([HFXWHG 2Q 'HFHPEHU  


                                       25'(5 2) 7+( &2857
                                 5
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB            December
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH



BBBBBBBBBBBBBB
: (DUO %ULWW
6HQLRU 86 'LVWULFW -XGJH
